ROTH, Circuit Judge,
concurring.
I join in the opinion of the court except that I cannot agree with all the guidelines established by the majority in reaching their conclusion. Specifically, contrary to the majority’s holding in Part V.A.4 (at pages 743 through 746), I do not believe that it is “helpful” for the jury to receive information which the trial judge concludes is not accurate. In my opinion, the “gatekeeper” function of the trial judge established by the Supreme Court in Daubert would not be fulfilled by permitting inaccurate information to go to the jury even though the trial judge may have determined that the methodology used to produce such results is rehable.